Citation Nr: 1600607	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-44 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome affecting the left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome affecting the right lower extremity.

3.  Entitlement to an increased rating for a lumbar spine disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1996. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). 

A July 2011 rating decision granted service connection and separate 10 percent disability ratings for intervertebral disc syndrome affecting the right and left lower extremities as secondary to the Veteran's service-connected lumbar spine disability, effective October 7, 2010.  The Veteran appealed the initial ratings assigned.  

In August 2014, the Board remanded these issues to afford the Veteran a videoconference hearing.   The Veteran testified at a hearing before the undersigned in November 2015, and a transcript of the hearing is of record.  

The issue of entitlement to service connection for a chronic sleep disorder as secondary to a lumbar spine disability and/or intervertebral disc syndrome of the lower extremities, bilaterally, has been raised by the record during the November 10, 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome affecting the left lower extremity, an initial rating in excess of 10 percent for intervertebral disc syndrome affecting the right lower extremity and an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's intervertebral disc syndrome affecting the left lower extremity has approximated at least moderate incomplete paralysis of the sciatic nerve throughout the appeal period.


CONCLUSION OF LAW

The criteria for a rating of at least 20 percent for intervertebral disc syndrome affecting the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher initial rating for intervertebral disc syndrome affecting the left lower extremity.  The Veteran's left lower extremity disability is rated by analogy under DC 8520, which provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy, and an 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The Board further notes that the terms "mild," "moderate," "moderately severe" and "severe" under DC 8520 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board finds that an initial rating of at least 20 percent is warranted for the Veteran's intervertebral disc syndrome affecting the left lower extremity.  The Veteran reported that his left leg symptoms include moderate pain with daily flare ups of severe pain.  See Hearing Tr. at 5-6.  He further reported twitching, numbness, tingling, weakness and fatigue in his left leg.  See VA Examination Reports.  He testified that he suffers severe left foot cramps at night that disturb his sleep and require him to get up and walk around.  See Hearing Tr. at 7.  He also stated that the last toe of his left foot curls under, resulting in deformity.  See id. at 7.  The Veteran has been found to have lumbar radiculitis into the left leg, causing weakness, decreased strength and decreased reflexes in his left knee and ankle.  See October 2010 Independent Medical Examination Report.  During a January 2011 VA examination, the Veteran was found to have decreased vibration and light touch in his left leg, and his detailed motor examination showed active movement against some resistance in that leg.  During this examination, the Veteran reported experiencing numbness, paresthesias, weakness, falls and unsteadiness.  At a February 2012 VA examination, the examiner noted mild numbness affecting the left lower extremity.   Based on the Veteran's reported symptoms of extreme pain, weakness, numbness, unsteadiness, paresthesia and fatigability, along with the examiners' objective findings of decreased sensory loss and numbness, the Board finds that the criteria for a rating of at least 20 percent for intervertebral disc syndrome affecting the left lower extremity have been met throughout the appeal period.  See 38 C.F.R. § 4.124a, DC 8520.    


ORDER

An initial rating of at least 20 percent is granted for intervertebral disc syndrome affecting the left lower extremity, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

During the November 2015 hearing, the Veteran testified that his lower extremity disabilities have worsened since his most recent examination, conducted in February 2012.  See Hearing Tr. at 7.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran also testified that his lumbar spine disability has worsened.  See Hearing Tr. at 10.  The Board finds that the Veteran has raised the issue of entitlement to an increased rating for his lumbar spine disability.  As the Veteran's lower extremity disabilities are a manifestation of his lumbar spine disability, this increased rating claim must be developed and adjudicated as part of his claims for higher initial ratings for his lower extremity disabilities.  See 38 U.S.C.A. § 5103A(g) (West 2015).

Finally, on remand, records of VA treatment relevant to these claims should be associated with the claims folder.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his lumbar spine disability and/or lower extremity disabilities.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back and leg symptoms and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, schedule the Veteran for one or more appropriate examinations to determine the current nature and severity of his service-connected lumbar spine disability and any related neurologic abnormalities, including his right and left leg nerve disabilities/radiculopathy.  The claims folder should be made available to and be reviewed by the examiner and all indicated tests should be conducted, including range of motion studies.  The examiner should address the impact of the Veteran's lumbar spine and lower extremity disabilities on his daily life and ability to work.  A complete rationale for all opinions expressed should be provided.

4.  After all development has been completed, adjudicate the Veterans claim for an increased rating for his lumbar spine disability and readjudicate the claims of entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome affecting the left lower extremity and an initial rating in excess of 10 percent for intervertebral disc syndrome affecting the right lower extremity.  If the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


